Exhibit 21 SUBSIDIARIES OF MANPOWERGROUP INC. As of December 31, 2014 Corporation Name Incorporated in State / Country of Benefits S.A. Argentina Cotecsud S.A.S.E. Argentina Right Management S.A. Argentina Ruralpower SA Argentina Salespower S.A. Argentina Manpower Services (Australia) Pty. Ltd. Australia Right Management Consultants (OC) Pty Ltd. Australia Right Management Consultants Holdings Pty Ltd Australia Right Management Consultants International Pty Ltd Australia Right Management Consultants Pty Ltd Australia Safesearch Pty Limited Australia Experis Services GmbH Austria ManpowerGroup GmbH Austria ManpowerGroup Holding GmbH Austria Right Management Austria GmbH Austria Manpower Bel LLC Belarus RO of Manpower CIS LLC in Belarus Republic Belarus Experis Belgium SA Belgium ManpowerGroup Solutions Belgium SA Belgium Right Management Belgium NV Belgium S.A. Manpower (Belgium)N.V. Netmagic II Sarl Network Computing Technology & Services SARL Belgium Belgium Belgium Manpower Brasil Ltda. Brazil Manpower Professional Ltda. Brazil Manpower Staffing Ltda. Brazil Right do Brasil Ltda Brazil Bulgaria Team EOOD Bulgaria Manpower Bulgaria OOD Bulgaria Manpower, Inc. / California Peninsula CA Techno5, Inc. Canada Manpower Services Canada Limited Canada Right Management Canada Canada Experis Management Consulting (Shanghai) Co. Ltd. Manpower & MIITEC Staffing Services (Beijing) Co., Ltd. China China Manpower & Reach Human Resource Services (Guangzhou)Co., Ltd. China Manpower & Standard Human Resources (Shanghai) Co. Ltd. China Manpower & Standard Labor Service (Beijing) Co. Ltd. China Manpower Business Consulting (Shanghai) Co. Ltd. China Manpower Caden (China) Co., Ltd. China Right Management China China Xi'an Foreign Enterprise Service Co., Ltd. Manpower Staffing Services (Shanghai) Co. Ltd. China China Manpower de Columbia Ltda. Colombia Manpower Professional Ltd. Colombia Manpower Costa Rica, S.A. Costa Rica Manpower Professional Costa Rica, S.A. Costa Rica Manpower DOO Croatia Manpower Savjetovanje DOO Croatia ManpowerGroup Business Solutions Ltd. Cyprus Right Czech Republic Czech Republic ManpowerGroup s r.o. Czech Republic blueRADIAN Engineering, LLC DE CareerHarmony, Inc. DE COMSYS Information Technology Services, LLC DE Experis IT Services US, LLC DE Econometrix, LLC DE Experis Finance US, LLC DE Manpower CIS Inc. DE Manpower Finances LLC DE Manpower Franchises, LLC DE Manpower Holdings, Inc. DE Manpower US Inc. DE PFI LLC DE Plum Rhino Consulting LLC DE Right License Holding, Inc. DE TAPFIN LLC DE Experis A/S Denmark Manpower Europe Holdings, Aps Denmark Right Management Denmark A/S Denmark Right Management Nordic Holding A/S Denmark Manpower Republica Dominicana, S.A. Dominican Rebublic Manpower El Salvador, S.A. de C.V. El Salvador Manpower OЬ Estonia ManpowerGroup Solutions OY Finland ManpowerGroup OY Finland Manpower Inclusive OY Finland ManpowerGroup Contact CenterOY Finland Architech Information System Sas France Arkes Informatique Sas France Damilo Consulting Sas Damilo Information Technology Sas Damilo Sas Elan I.T. Resource SAS Experis Executive France Experis Executive Lyon SAS Finatel SAS Homecom Institut Sas IBM Delivery Services ManpowerGroup Solutions SAS Manpower Egalite Des Chances SAS Manpower France Holding SAS Manpower France SAS France France France France France France France France France France France France France Manpower Nouvelles Competences SAS France ManpowerGroup France Sas Ovialis SAS Proservia SA France France France Right Management SAS France Supplay SAS Syfadis SAS Tapfin SARL France France France AviationPower GmbH AviationStaff Management Germany Germany AviationworX GmbH Germany Bankpower GmbH Personaldienstleistungen Germany Jefferson Wells GmbH Germany Manpower Beteiligungsgesellschaft mbH Germany Manpower Business Solutions GmbH Germany Manpower Deutschland GmbH Germany Manpower GmbH & Co. KG Personaldienstleistungen Germany Experis GmbH Germany Right Management GMBH Germany Vivento Interim Services GmbH Germany ManpowerGroup S.A. Greece Project Solutions S.A. Greece Manpower Guatemala S.A. Guatemala Manpower Professional Guatemala S.A. Guatemala Manpower Honduras, S.A. Honduras Jefferson Wells HK Limited Hong Kong Manpower Services (Hong Kong) Limited Hong Kong Right Management Consultants Ltd (Hong Kong) Hong Kong Right Management Hong Kong Ltd. Hong Kong Standard Management Consulting Limited Hong Kong Manpower Business Solutions Kft Hungary Manpower Munkaero Szervezesi KFT Hungary RMC OF Illinois, Inc. IL ComsysITIndia, Inc. India Experis IT Private Limited India Experis Solutions Pvt. Ltd. India ManpowerGroup Services India Pvt. Ltd. India Right Management India Private Limited India Experis Limited Ireland Manpower (Ireland) Group Limited Ireland Manpower (Ireland) Limited Ireland Right Transition Ltd Ireland Adam Ltd. Israel Adi Ltd. Israel Career Harmony, Ltd. Career Management of Housing for Ederly Ltd. Experis BI Ltd. Experis I.T.S. Ltd Experis Software LTD M.F.S. Manpower Facility Services Ltd. M.P.H. Holdings Ltd. Manpower Care Ltd. Israel Israel Israel Israel Israel Israel Israel Israel ManpowerGroup Solutions Ltd. Israel Manpower Israel Limited Israel ManpowerGroup Israel Holdings Ltd. Israel MGS Language Services Israel MNPM LTD Israel Nativ 2 Ltd. Israel Telepower Ltd. Israel Unison Engineering Projects Ltd Israel Elan Solutions SRL Italy Experis S.r.l. Italy Jefferson Wells Srl Italy JTeck S.r.l Italy ManpowerGroup Solutions SRL Italy Manpower Formazione Spa Italy Manpower Italia S.r.l. Italy Manpower S.r.l Italy Right Management Consultants (Italy) SRL Italy Experis Technology Futures Co. Ltd. Japan Human Business Associates Co. Ltd. Japan JobSearchpower Co. Ltd. Japan JobSupportpower Co. Ltd. Japan Legal Futures Japan K.K. Japan ManpowerGroup Co. Limited Japan Motus Godokaisha Japan Manpower Kaz LLC Kazakhstan Representative office of Manpower CIS LLC in Kazakhstan Kazakhstan Manpower Korea, Inc. Korea Manpower Service Inc. Korea Right Management Korea Co. Ltd. Korea Representative office of UAB "Manpower Lit" in Latvia Latvia Manpower Lit UAB Lithuania Elan IT Resource S.a.r.l. Luxembourg Manpower Business Solutions Luxembourg S.A. Luxembourg Manpower Luxembourg S.A. Luxembourg Right Management Luxembourg SA Luxembourg Manpower Services (Macau) Limited Macau Agensi Pekerjaan Manpower Recruitment Sdn Bhd Malaysia Manpower Business Solutions (M) Sdn Bhd Malaysia Manpower Staffing Services (Malaysia) Sdn Bhd Malaysia Right Management (Malaysia) Sdn Bhd Malaysia Right Management Consultants International Pty Ltd Malaysia Techpower Consulting Sdn Bhd Malaysia Manpower Antilles Martinique Agropower, S.A. de C.V. Mexico Factoria Y Manufactura S.A. de C.V. Mexico Intelecto Tecnologico, S.A. De C.V. Mexico Manpower Corporativo, S.A. de C.V. Mexico Manpower Industrial, S. deR.L. deC.V. Mexico Manpower Mensajeria, S.A. de C.V. Mexico Manpower Professional, S.A. de C.V. Mexico Manpower, S.A. de C.V. Mexico Nurse.Co de Mexico, S.A. de C.V. Mexico Payment Services S.A. de C.V. Mexico Right Management S.A. de C.V. Mexico Tecnologia Y Manufactura, S.A. de C.V. Experis Mexico S.A. de C.V. Mexico Mexico Manpower Monaco SAM Monaco Management Business Services Maroc Sarl Morocco Societe Marocaine De Travail Temporaire Sarl Morocco iJobs B.V. Netherlands iSense & … B.V. Netherlands iSense Amsterdam B.V. Netherlands iSense Beheer B.V. Netherlands iSense Consulting B.V. Netherlands iSense Contract Beheer B.V. Netherlands iSense Corporate Staffing B.V. Netherlands iSense Eindhoven B.V. Netherlands iSense General Staffing B.V. Netherlands iSense Rotterdam B.V. Netherlands iSense Utrecht B.V. Netherlands Manpower B.V. Netherlands Manpower Direkt B.V. Netherlands Manpower Management B.V. Netherlands ManpowerGroup Netherlands B.V. Netherlands ManpowerGroup Solutions B.V. Netherlands Manpower Solutions B.V. Netherlands Manpower Special Staffing B.V. Netherlands Right Management Nederland B.V. Netherlands Salarisprofs B.V. Netherlands Ultraflex B.V. Netherlands Ultrasearch B.V. Netherlands Experis Nederland B.V. Netherlands Manpower Nouvelle Caledonie Sarl New Caledonia Manpower Recrutement Sarl New Caledonia Global Career Link Limited New Zealand Manpower Services (New Zealand) Ltd. New Zealand Manpower Nicaruagua S.A. Nicaragua Avan AS Norway Experis AS Norway Experis Staffing Services AS Norway Framnaes Installajon A/S Norway Manpower AS Norway ManpowerGroup Solutions AS Norway ManpowerGroup AS Norway Manpower Staffing Services AS Norway Right Management Norway A/S Norway Workshop Bemanning og Kompetanse AS Norway Workshop Holding AS Norway Right Management Inc. PA Manpower Panama S.A. Panama Staffing Services Panama, S.A. Panama Manpower Paraguay S.R.L. Paraguay Manpower Peru S.A. Peru Manpower Professional Services S.A. Peru Right Management Peru S.A.C. Peru Manpower Outsourcing Services Inc. Philippines HR Hunters Sp.z.o.o. Poland ManpowerGroupPolskaSp. z o.o. Poland ManpowerTransactions Sp. z o.o. Poland MP Management Sp.z.o.o. Poland MP Services Sp. z o.o. Poland Right Management Poland ManpowerGroup Solutions SP. Zo.o. Poland Poland Experis Lda. Portugal Manpower Empresa de Trabalho Temporario, S.A. Portugal ManpowerGroup Solutions LDA ManpowerGroup Portugal – SGPS, S.A. Portugal Portugal Manpower Ocean Indien Reunion Manpower HR S.R.L. Romania SC Manpower Romania SRL Romania Manpower CIS LLC Russia Clarendon Parker Arabia Saudi Arabia Manpower Business Solutions d.o.o. Serbia Manpower LLC Belgrade Serbia Manpower Professional Singapore Pte Ltd Singapore Manpower Staffing Services (Singapore) Pte. Ltd. Singapore Right Management Singapore Pte. Ltd. Singapore WDC Consulting Singapore Pte. Ltd. Singapore Manpower Slovakia SRO Slovakia Manpower d.o.o. Slovenia Manpower SA (Pty) Ltd. South Africa Anyhelp International, S.L.U. Spain ByManpower, S.L.U. Spain Experis ManpowerGroup S.L.U. Spain ManpowerGroup Solutions, S.L.U Spain Manpower Team E.T.T., S.A.U. Spain Right Management Spain, S.L.U. Spain Elan IT Resources AB Sweden ManpowerGroup Solutions IT AB Sweden Experis AB Sweden ManpowerGroup AB Sweden Manpower AB Sweden ManpowerGroup Solutions AB Sweden Manpower EL & Tele AB Sweden Manpower HдlsoPartner AB Sweden Manpower Student AB Sweden Manpower Telge Jobbstart AB Sweden Right Management Sweden AB Sweden Experis AG Switzerland M.S.A. Switzerland Experis Schweiz AG Switzerland Right Management SwitzerlandAG Switzerland Manpower Services (Taiwan) Co., Ltd. Taiwan Right Management Taiwan Co., Ltd. Taiwan HR Power Solution Co. Ltd. Thailand Manpower Professional and Executive Recruitment Co., Ltd. Thailand Skillpower Services (Thailand) Co. Ltd. Thailand Manpower Business Services Tunisie Sarl Tunisia Manpower Tunisie Sarl Tunisia Manpower Tunisie International Sarl Tunisia Manpower Insan Kaynaklari Limited Sirketi Turkey Manpower Secme ve Yerlestirme Hizmetleri Limited Sirketi Turkey Manpower Middle East FZ-LLC UAE Manpower Middle East LLC UAE Manpower Ukraine LLC Ukraine Representative office of Manpower CIS LLC in Ukraine Ukraine AviationPower UK Ltd. United Kingdom Bafin Holdings United Kingdom Brook Street (UK) Limited United Kingdom Brook Street Bureau PLC United Kingdom BS Project Services Limited United Kingdom Challoners Limited United Kingdom Comsys VMS Limited United Kingdom Jefferson Wells Limited United Kingdom Juice Resource Solutions Limited United Kingdom Experis Limited United Kingdom Experis Group Limited United Kingdom Experis Resource Support Services Limited United Kingdom Experis Finance Limited United Kingdom Esanda Limited United Kingdom Integral Search & Selection Limited United Kingdom Manpower Contract Services Limited United Kingdom Manpower Holdings Limited United Kingdom Manpower IT Services Limited United Kingdom Manpower Nominees Limited United Kingdom Manpower Public Limited Company United Kingdom Manpower Services Ltd. United Kingdom Manpower UK Limited United Kingdom Nicholas Andrews Limited United Kingdom Right Corecare Limited United Kingdom Right Management Limited United Kingdom RMC EMEA Limited United Kingdom SJB Corporate Limited United Kingdom SJB Services UK Limited United Kingdom Temp Finance & Accounting Service Limited United Kingdom The Empower Group Ltd. United Kingdom 777 Recruitment Limited United Kingdom Aris Sociedad Anonima Uruguay ManpowerGroup Public Sector Inc. VA Manpower de Venezuela C.A. Venezuela Manpower Empresa de Trabajo Temporal, C.A. Venezuela Servicios Alleray, C.A. Venezuela Manpower Vietnam Company Ltd. Vietnam Right Management Vietnam Company Ltd. Vietnam Brook Street Bureau Inc. WI Manpower Nominees Inc. WI Experis US Inc WI Signature Graphics of Milwaukee, LLC ManpowerGroup US Inc. ManpowerGroup Global Inc. WI WI WI ManpowerGroup Mexico Holdings LLC WI
